Citation Nr: 1537238	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-08 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea.
 
2.  Entitlement to service connection for right ear hearing loss.
 
3.  Entitlement to a rating in excess of 30 percent for post-traumatic headaches, to include the propriety of the reduction to 10 percent from February 2, 2013 to February 26, 2013.
 
4.  Entitlement to a rating in excess of 10 percent for right ankle sprain and degenerative joint disease (DJD) with residual pain.
 
5.  Entitlement to a rating in excess of 10 percent for right knee retropatellar pain syndrome and DJD.
 
6.  Entitlement to a rating in excess of 10 percent for lumbar strain with thoracic degenerative disc disease (DDD) and spondylosis.
 
7.  Entitlement to a compensable rating for right wrist ganglion cyst (right wrist disability), prior to July 18, 2011.


REPRESENTATION

Appellant represented by:	Robert Chisolm, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to December 2008. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2009, October 2012, February 2013, and November 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2014, the RO increased the Veteran's rating for right wrist disability to 10 percent, effective July 18, 2011. 

In a November 2014 decision, the Board denied the Veteran's claim for increased staged ratings for his right wrist disability.  The Veteran appealed the Board denial of his right wrist noncompensable rating for the period prior to July 18, 2011 to the United States Court of Appeals for Veterans Claims (the Court). While the matter was pending before the Court, in January 2009, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand. In the Joint Motion, the parties agreed that the Court should vacate the Board's findings regarding the period prior to July 18, 2011 and remand the claim because the Board erred by failing to provide adequate reasons and bases for its decision.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran applied for TDIU in September 2011, and was denied in a February 2013 rating decision.  The Veteran did not appeal that rating decision, and he has not made additional statements regarding his employability.  As such, a claim for TDIU is not currently before the Board. 

The issues of entitlement to service connection for gulf war syndrome, including the symptoms of chronic fatigue, muscle pain, cognitive problems, irritable bowel syndrome, joint pain, headaches, respiratory disorder, psychological problems, sleep disturbance and loss of smell, as well as service connection for problems caused by radiation exposure, to include thyroid problems, joint and muscle pain, skin rash, nausea, weakness, hair loss and sleep problems, and allergic rhinitis secondary to a deviated septum, bilateral feet condition, left eye condition and a jaw condition have been raised by the record in June 2015 and September 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue(s) of service connection for sleep apnea and right ear hearing loss and for increased ratings for headaches, right ankle disability, right knee disability, and lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Prior to July 18, 2011, the Veteran's right wrist disability manifested in painful and reduced motion, but is not shown to have been manifested by ankylosis.



CONCLUSION OF LAW

Prior to July 18, 2011, a rating of 10 percent is warranted for right wrist disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5020, 5215 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in December 2008 and November 2011, VA notified the Veteran of the information needed to substantiate and complete his claims for increased ratings, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided timely notice as to how VA assigns disability ratings and effective dates.  

The Veteran's service treatment records and post service treatment records have been associated with the record.  In February 2009, October 2009, November 2010, July 2011, April 2012, and April 2014, the Veteran underwent VA examinations.  These examinations are reported in greater detail below, and are adequate for rating purposes, as the reports contain the information necessary for consideration of the applicable criteria.  Thus, the Board finds that the examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence in these matters that remains outstanding.  VA's duty to assist is met.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where (as here) the ratings appealed are the initial ratings assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's right wrist disability has been rated under Diagnostic Codes (DC) 5020-5215.  DC 5020 indicates that synovitis should be rated like degenerative arthritis (DC 5003) based on limitation of motion of the affected parts.  

DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  According to Code 5003, when limitation of motion would be noncompensable, i.e., zero percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent disability rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

DC 5215, used in rating limitation of motion in the wrist, provides for a single, schedular 10 percent disability rating for either the minor or major extremity with dorsiflexion of less than 15 degrees or palmer flexion limited in line with the forearm.  The regulations define normal range of motion for the wrist as dorsiflexion (extension) to 70 degrees, palmer flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I.

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Factual Background and Analysis

Currently, the Veteran's right wrist disability is noncompensably rated prior to July 18, 2011.

A review of his service and post-service records show that the Veteran had a synovial cyst on the right wrist dorsum.  In July 2006, the cyst rendered dorsiflexion painful.  An attempted aspiration did not withdraw much synovial fluid.
In February 2007, the Veteran reported his wrist pain would come and go.  He had tenderness on palpation of wrist.  And pain was elicited by motion of the wrist.  He was diagnosed with a ganglion cyst.  

In March 2007, the Veteran complained of right wrist pain with pushups or typing.  He stated he had the pain for two years and it "goes up and down."  On physical examination, the wrist had no swelling or tenderness, and his range of motion was normal.   No pain was elicited by motion of the wrist.  He had a normal x-ray. 

In December 2008, the Veteran complained of chronic wrist pain since surgery several years ago.  He had diffuse tenderness, but no swelling, no misalignment, his range of motion was normal, and he had normal stability.  He was diagnosed with chronic right wrist pain.

In October 2009, the Veteran was afforded a VA general medical examination.  He had limited range of motion of his right wrist on ulnar and radial deviation.  He had a nontender, not discolored, superficial surgical scar on his wrist.  He had dorsiflexion to 60 degrees, palmar flexion to 90 degrees, ulnar deviation to 35 degrees, and radial deviation to10 degrees.  He had no additional loss of motion with repeated testing.  The examiner found there was no objective evidence of pain with repetitive motion. 

In November 2010, the Veteran was afforded another VA examination.  He reported symptoms of soreness in the wrist and some swelling.  He stated the symptoms were mild to moderate and did not impact his daily activities.  He had a well-healed scar, 2 cm in length by 1 mm in width.  The scar was superficial, not tender, stable, and with no underlying soft tissue loss.  There was no adherence to underlying structures and the scar does not restrict wrist motion.  He had dorsiflexion to 80 degrees, palmar flexion to 90 degrees, radial deviation to 10 degrees, and ulnar deviation to 15 degrees.  There was no weakness, tenderness, swelling or deformity about the wrist.  Grip and pinch strength were normal.   There was no "increased pain with repetitive resisted motion," and no impaired endurance or incoordination of the wrist.  The Board notes that although the examiner did not specifically note that the Veteran had pain with motion of the wrist, he did note that there was "no increased pain" with repetitive motion.

During the July 18, 2011 VA examination, the Veteran reported ongoing pain, and limited gripping and typing due to pain.  He did not report any daily activities that he could not due as a result of his wrist.  Again, his surgery scar was noted to be superficial, nontender, non-adhering, and normal in color.  His wrist had no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat deformity, malalignment, drainage, subluxation or guarding of movement.  There was no ankylosis of the right wrist.  He had dorsiflexion to 40 degrees with pain at 30 degrees, palmar flexion to 40 degrees with pain at 30 degrees, radial deviation to 20 degrees with pain at 20 degrees, ulnar deviation to 25 degrees with pain at 25 degrees.  There was no change in range of motion with repeated testing.

38 C.F.R. § 4.71a, Plate I shows that the normal range of motion of the wrist is dorsiflexion to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees and radial deviation to 20 degrees.  

Based on the record, the Board finds that an initial compensable evaluation for the period prior to July 18, 2011 for the Veteran's right wrist disability is warranted.  The October 2009 VA examiner found that there was no objective evidence of pain with motion of the wrist, but in-service treatment records and the November 2010 examiner noted that the Veteran did have pain with motion.  Although there are conflicting reports of objective pain, the Veteran has consistently reported subjective painful use of his wrist.

Although there is no evidence during this time period as to limitation of palmar flexion in line with the forearm, or limitation of dorsiflexion to less than 15 degrees, the Veteran consistently reported pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  The Court has made clear that 38 C.F.R. § 4.59 also applies to non-arthritis cases.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (noting that the regulation is devoid of any requirement that the pain be arthritis-related).  The Board therefore finds that there is functional loss due to painful motion, entitling the Veteran to the minimum compensable rating of 10 percent prior to July 18, 2011.  38 C.F.R. § 4.59.

A rating in excess of 10 percent is not warranted as there is no medical evident that the Veteran has ankylosis of the wrist.  Additionally, there is no medical evidence that he has a neurological impairment or disability related to his wrist.  The VA examiners have repeated noted that the Veteran's surgical scar is well-healed, non-tender and 2 cm x 0.2 cm, at most.  As such, separate ratings based on neurological complaints or surgical scar are not warranted.  

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca, the Board notes the Veteran's complaints of pain, stiffness, weakness, swelling and tenderness, and difficulty gripping or typing.  However, the Veteran is already receiving a 10 percent evaluation under Diagnostic Code 5215 for limitation of motion, which is the maximum evaluation allowed for limitation of motion of the wrist absent ankylosis.

In summary, the Board concludes that there is functional loss due to painful motion entitling the Veteran to rating of 10 percent for his right wrist disability prior to July 18, 2011; however, is no basis for a rating in excess of 10 percent at any time during the appeal.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) . An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's wrist disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right wrist disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the severity of the Veteran's wrist disability is manifested by difficulty of motion, pain, stiffness, grip weakness, swelling and tenderness.  However, these deficiencies are specifically contemplated under the rating criteria for the ratings currently assigned.  Although the Veteran complained of difficulty gripping and typing due to his wrist in service, in his subsequent VA examination, he reported that his wrist did not interfere with his activities of daily living. 

The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a 10 percent rating for right wrist disability, prior to July 18, 2011, is granted. 


REMAND

In the November 2014 decision, the Board remanded the issues of service connection for sleep apnea and right ear hearing loss and for increased ratings for headaches, right ankle disability, right knee disability, and lumbar strain so that the RO could issue statements of the case addressing each of the issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

A review of the virtual record shows that the RO has scheduled additional VA examinations, and has received additional treatment records and statements regarding these claims; however, the RO has not yet provided statements of the case as directed in the November 2014 remand directive.  A Remand by the Board confers on the veteran, as a matter of law, the right to compliance with the Remand orders.  Therefore, the case must again be remanded for compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

Issue an appropriate SOC regarding the matters of service connection for sleep apnea and right ear hearing loss and for increased ratings for headaches, right ankle disability, right knee disability, and for lumbar strain.  The Veteran should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, these matters should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


